Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner amendment has been given by Travis W. Baxter 
(Reg. No. 70,768) on 06/10/2021. Claims have been amendment as followed. 

In the claims:    

              In claim 12, lines 7-8; “when the first mounting arrangement is 
disengaged.” has been changed to 
             --when the first mounting arrangement is disengaged; wherein: 
           the horizontal axis alignment arrangement comprises an elongated member 
having a threaded region and the first trunnion member defines a threaded 
opening, and 
          the inhibiting of the lateral movement includes inhibiting the lateral movement 
by threaded engagement of the threaded region and the threaded opening, 
wherein, during horizontal axis alignment of the bevel pivot axis, the elongated 
member is laterally immovable relative to the table.--.

           Claim 13 has been cancelled.

            In claim 14, line 1; “The method of claim 13” has been changed to 
–The method of claim 12--.

Election/Restrictions    
2.         Claims 1, 3-7, 12 and 14-16 are allowable. The restriction requirements of claims 8-11 and 17-20 as set forth in the Office action mailed on 03/18/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-III mailed on 03/18/2021 has been withdrawn and claims 8-11 and 17-20 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. 

Reasons for Allowance              
        Claims 1, 3-12 and 14-20 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that during horizontal axis alignment of the bevel pivot axis, elongated member is laterally immovable relative to the table, in combination with other limitations set forth in claims 1 and 12.
The prior art also fails to teach that the elongated member includes a radially enlarged portion, and the horizontal axis arrangement further comprises a projection extending from an underside of the table, the projection defining a central recess in which the radially enlarged portion is positioned, the radially enlarged portion interacting with the projection so as to inhibit lateral movement of the first trunnion member, in combination of other limitations set forth in claim 3.

              Regarding claims 1, 3 and 12, Eccaedt et al. (2003/0000359) and Cole (5,735,054) alone or in combination, as applied to the rejection of the claims in the Non-Final Rejection mailed on 04/20/2021, do not teach the above-mentioned limitations set forth in claims 1, 3 and 12.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 3 and 12. 

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    June 10, 2021